Cite as 2015 Ark. App. 617

                 ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                       No. CV-15-42


                                                 Opinion Delivered   October 28, 2015

STEPHENS PRODUCTION
COMPANY                                          APPEAL FROM THE FRANKLIN
                  APPELLANT                      COUNTY CIRCUIT COURT,
                                                 NORTHERN DISTRICT
V.                                               [NOS. CV-13-127 and CV-13-1]

KATHY BENNETT, FRANKLIN
COUNTY ASSESSOR; SYLVIA                          HONORABLE DENNIS CHARLES
KNOLES, FRANKLIN COUNTY                          SUTTERFIELD, JUDGE
COLLECTOR; and FRANKLIN
COUNTY, ARKANSAS
                    APPELLEES                    DISMISSED



                           WAYMOND M. BROWN, Judge


       Appellant Stephens Production Company appeals the Franklin County Circuit Court’s

order granting appellees’ motion to dismiss. Appellant argues on appeal that the court’s

dismissal was an abuse of discretion. More specifically, appellant argues that (1) the trial

court’s dismissal on the basis of lack of jurisdiction was in error because appellant was

represented in county court by a licensed attorney; (2) the court’s dismissal on the basis of

failure to name necessary parties was an abuse of discretion because there were no other

necessary parties, and even if there were, appellant should have been given the opportunity

to make them parties; and (3) the court’s dismissal on the basis of exclusive Arkansas Public

Service Commission jurisdiction was an abuse of discretion because appellant is not a pipeline
                                  Cite as 2015 Ark. App. 617

company or utility, and even if it was, the assessor is responsible for assessing all producing

mineral interests. We dismiss due to a lack of jurisdiction.1

       Appellant challenged the Franklin County Assessor’s 2011 ad valorem tax assessment

against it before the Franklin County Board of Equalization (BOE). The BOE affirmed the

assessment, and appellant filed a petition to appeal to county court on October 8, 2012. The

petition was signed by James Zeller, appellant’s tax accounting manager. The county court

entered an order on December 5, 2012, denying appellant’s petition. Appellant filed a timely

notice of appeal to the circuit court on January 2, 2013.

       On February 1, 2013, appellant filed a complaint for declaratory judgment and

injunctive relief against appellees challenging their 2011 tax assessment, which included taxes

against appellant for minerals owned by Franklin County royalty owners. Appellant claimed

that the royalty owners owned 12.5% of the minerals, which resulted in appellant being taxed

an additional $36,390.06. Appellees filed an answer on March 5, 2013, seeking to have the

case dismissed under Rule 12(b). Appellees subsequently filed a motion to dismiss and

supporting brief on November 27, 2013, listing three grounds for dismissal: (1) lack of

jurisdiction, because the petition to appeal to county court was filed by Zeller, a non-attorney,

making that petition a nullity; (2) failure to join necessary parties (Franklin County

Equalization Board and Arkansas Assessment Coordination Department); and (3) exclusive

jurisdiction by the Arkansas Public Service Commission. Appellant responded on December


       1
        This is the second time this case has been before us. We initially ordered appellant
to submit a supplemental addendum to correct deficiencies. Stephens Prod. Co. v. Bennett et
al., 2015 Ark. App. 416.

                                               2
                                  Cite as 2015 Ark. App. 617

16, 2013, stating: (1) that it had always been represented by an attorney in the proceedings;

(2) that there were no other necessary parties, and even if there were, appellant should be

allowed to amend its complaint; and (3) that the Public Service Commission does not assess

mineral rights and has nothing to do with this case. Appellant included an affidavit by its

attorney, Mark Moll. However, the affidavit was neither signed nor notarized. Appellant

also included a brief in support of its response. Appellees replied on December 19, 2013,

reiterating that the case should be dismissed.

       Appellant also challenged the 2012 assessment against it before the BOE, which

affirmed that assessment. On October 9, 2013, appellant filed a petition to appeal. Again, this

petition was signed by Zeller. The county court affirmed the BOE in an order entered on

November 14, 2013. Appellant filed a timely notice of appeal to circuit court on December

4, 2013. On December 20, 2013, appellant filed a complaint for declaratory judgment and

injunctive relief against appellees challenging their 2012 tax assessment, under the same

grounds it contested the 2011 assessment. According to this complaint, appellant was taxed

an additional $33,517.51 based on the royalty owners’ share of minerals. Appellant filed

motions to consolidate the two cases on January 22, 2014. The court granted the motions

on February 26, 2014. The court wrote a letter to the parties on September 16, 2014, stating

that it found each of appellees’ arguments for dismissal to be well taken. An order granting

appellees’ motion to dismiss was entered on September 30, 2014. Appellant filed a timely

notice of appeal on October 23, 2014. This appeal followed.




                                                 3
                                    Cite as 2015 Ark. App. 617

       We dismiss this appeal for a lack of jurisdiction. Appellant’s initial petitions for appeal

were null and void because they were filed in violation of Arkansas’s prohibition of the

unauthorized practice of law.2 Zeller, the signer of the petitions for appeal, is not authorized

to practice law in Arkansas. Additionally, a corporation may not practice law.3 Individuals

may represent themselves, but corporations may do so only through a licensed attorney.4

Appellant maintains that it was represented by an attorney at all stages of this case; however,

this does not excuse the fact that the petitions for appeal filed in county court were signed by

Zeller and not its attorney. Our case law makes it clear that invoking the process of a court

of law constitutes the practice of law.5 Because Zeller was practicing law when he signed the

petitions, those petitions were null and void. As a result, the county and circuit courts lacked

jurisdiction. We also lack jurisdiction. Therefore, we dismiss.

       Dismissed.

       WHITEAKER, J., agrees.

       GLOVER, J., concurs.

       Jones, Jackson & Moll, PLC, by: Mark Moll, for appellant.

       James C. Mainard, for appellees.




       2
           See Diamond Enters., Inc. v. Arvest Bank, 2012 Ark. App. 710 (per curiam).
       3
           Ark. Code Ann. § 16-22-211.
       4
           Roma Leathers v. Ramey, 68 Ark. App. 1, 2 S.W.3d 82 (1999).
       5
           Id. (citing Ark. Bar Ass’n v. Union Nat’l Bank, 224 Ark. 48, 273 S.W.2d 408 (1954)).

                                                4